EXHIBIT 10.1


COSINE COMMUNICATIONS, INC.
 
2011 INCENTIVE STOCK PLAN,


Adopted February 15, 2011
 
 1.           PURPOSE OF THE PLAN.
 
This 2011 Incentive Stock Plan (the “Plan”) is intended as an incentive, to
retain in the employ of and as directors, officers, consultants, advisors and
employees to CoSine Communications, Inc., a Delaware corporation (the “Company”)
and any Subsidiary of the Company, within the meaning of Section 424(f) of the
United States Internal Revenue Code of 1986, as amended (the “Code”), persons of
training, experience and ability, to attract new directors, officers,
consultants, advisors and employees whose services are considered valuable, to
encourage the sense of proprietorship and to stimulate the active interest of
such persons in the development and financial success of the Company and its
Subsidiaries.
 
Certain options granted pursuant to the Plan may constitute incentive stock
options within the meaning of Section 422 of the Code (the “Incentive Options”)
while certain other options granted pursuant to the Plan may be nonqualified
stock options (the “Nonqualified Options”).  Incentive Options and Nonqualified
Options are hereinafter referred to collectively as “Options.”
 
If the Company is a reporting company (a “Reporting Company”) under Section 12
or Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Company intends that the Plan meet the requirements of Rule 16b-3
(“Rule 16b-3”) promulgated under the Exchange Act and that transactions of the
type specified in subparagraphs (c) to (f) inclusive of Rule 16b-3 by officers
and directors of the Company pursuant to the Plan will be exempt from the
operation of Section 16(b) of the Exchange Act.  Further, the Plan may satisfy
the performance-based compensation exception to the limitation on the Company’s
tax deductions imposed by Section 162(m) of the Code with respect to those
Options for which qualification for such exception is intended.  In all cases,
the terms, provisions, conditions and limitations of the Plan shall be construed
and interpreted consistent with the Company’s intent as stated in this Section
1.
 
2.           ADMINISTRATION OF THE PLAN.
 
The Board of Directors of the Company (the “Board”) shall appoint and maintain
as an administrator of the Plan a Committee (the “Committee”) which may be the
Board as a whole or, in the event that the Company is a Reporting Company, may
consist of two or more directors who are “Non-Employee Directors” (as such term
is defined in Rule 16b-3) and “Outside Directors” (as such term is defined in
Section 162(m) of the Code), who shall serve at the pleasure of the Board.  The
Committee, subject to Sections 3 and 5 hereof, shall have full power and
authority to designate recipients of Options, stock appreciation rights (“Stock
Appreciation Rights”), restricted stock (“Restricted Stock”) and other equity
incentives or stock or stock based awards (“Equity Incentives”) and to determine
the terms and conditions of respective Option, Stock Appreciation Rights,
Restricted Stock and Equity Incentives agreements (which need not be identical)
and to interpret the provisions and supervise the administration of the Plan.
The Committee shall have the authority, without limitation, to designate which
Options granted under the Plan shall be Incentive Options and which shall be
Nonqualified Options.  To the extent any Option does not qualify as an Incentive
Option, it shall constitute a separate Nonqualified Option.
 
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options, Stock Appreciation Rights, Restricted Stock and Equity
Incentives granted under the Plan, shall make such rules as it deems necessary
for the proper administration of the Plan, shall make all other determinations
necessary or advisable for the administration of the Plan and shall correct any
defects or supply any omission or reconcile any inconsistency in the Plan or in
any Options, Stock Appreciation Rights, Restricted Stock or Equity Incentives
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry into effect the Plan or any Options, Stock Appreciation
Rights, Restricted Stock or Equity Incentives. The act or determination of a
majority of the Committee shall be the act or determination of the Committee and
any decision reduced to writing and signed by all of the members of the
Committee shall be fully effective as if it had been made by a majority at a
meeting duly held.  Subject to the provisions of the Plan, any action taken or
determination made by the Committee pursuant to this and the other Sections of
the Plan shall be conclusive on all parties.
 
 
 

--------------------------------------------------------------------------------

 
 
 In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, then the Plan shall be administered by the Board, and references
herein to the Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board, and any such grant, award or other acquisition
may be approved or ratified in any other manner contemplated by subparagraph (d)
of Rule 16b-3.
 
3.           DESIGNATION OF OPTIONEES AND GRANTEES.
 
The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”), Stock Appreciation Rights, Restricted Stock or Equity Incentives
(respectively, the “Grantees”) shall include directors, officers and employees
of, and consultants and advisors to, the Company or any Subsidiary; provided
that Incentive Options may only be granted to employees of the Company and the
Subsidiaries.  In selecting Optionees and Grantees, and in determining the
number of shares to be covered by each Option, Stock Appreciation Right,
Restricted Stock or Equity Incentive granted to Optionees or Grantees, the
Committee may consider any factors it deems relevant, including without
limitation, the office or position held by the Optionee or Grantee or the
Optionee or Grantee’s relationship to the Company, the Optionee or Grantee’s
degree of responsibility for and contribution to the growth and success of the
Company or any Subsidiary, the Optionee or Grantee’s length of service,
promotions and potential. An Optionee or Grantee who has been granted an Option,
Stock Appreciation Right, Restricted Stock or Equity Incentive hereunder may be
granted an additional Option or Options, Stock Appreciation Right(s), Restricted
Stock or Equity Incentive(s) if the Committee shall so determine.
 
4.           STOCK RESERVED FOR THE PLAN.
 
Subject to adjustment as provided in Section 10 hereof, a total of 1,000,000
shares of the Company’s Common Stock, $0.0001 par value per share (the “Stock”),
shall be subject to the Plan.  The maximum number of shares of Stock that may be
subject to Options and Stock Appreciation Rights granted under the Plan to any
individual in any calendar year shall not exceed 200,000 and the method of
counting such shares shall conform to any requirements applicable to
performance-based compensation under Section 162(m) of the Code, if
qualification as performance-based compensation under Section 162(m) of the Code
is intended.  The shares of Stock subject to the Plan shall consist of unissued
shares, treasury shares or previously issued shares held by any Subsidiary of
the Company, and such amount of shares of Stock shall be and is hereby reserved
for such purpose.  Any of such shares of Stock that may remain unsold and that
are not subject to outstanding Options at the termination of the Plan shall
cease to be reserved for the purposes of the Plan, but until termination of the
Plan the Company shall at all times reserve a sufficient number of shares of
Stock to meet the requirements of the Plan.  Should any Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives expire or be canceled
prior to its exercise or vesting in full or should the number of shares of Stock
to be delivered upon the exercise or vesting in full of an Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives be reduced for any
reason, the shares of Stock theretofore subject to such Option, Stock
Appreciation Right, Restricted Stock, or Equity Incentives may be subject to
future Options under the Plan, except in the case of an Option or Stock
Appreciation Right where such reissuance is inconsistent with the provisions of
Section 162(m) of the Code where qualification as performance-based compensation
under Section 162(m) of the Code is intended.
 
5.           TERMS AND CONDITIONS OF OPTIONS.
 
Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
 
(a)           OPTION PRICE.  The purchase price of each share of Stock
purchasable under an Option shall be determined by the Committee at the time of
grant, but shall not be less than 100% of the Fair Market Value (as defined
below) of such share of Stock on the date the Option is granted; provided,
however, that with respect to an Optionee who, at the time an Incentive Option
is granted, owns (within the meaning of Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of stock of the Company or
of any Subsidiary, the purchase price per share of Stock under an Incentive
Option shall be at least 110% of the Fair Market Value per share of Stock on the
date of grant. The exercise price for each Option shall be subject to adjustment
as provided in Section 10 below.  “Fair Market Value” means the closing price of
publicly traded shares of Stock on the business day immediately prior to the
grant on the principal securities exchange on which shares of Stock are listed
(if the shares of Stock are so listed), or on the NASDAQ Stock Market (if the
shares of Stock are regularly quoted on the NASDAQ Stock Market), or, if not so
listed or regularly quoted, the mean between the closing bid and asked prices of
publicly traded shares of Stock in the over the counter market, or, if such bid
and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Committee in a manner consistent with the provisions of the Code, including
Treasury Regulations 1.409A-1(a)(5)(iv)(A). Anything in this Section 5(a) to the
contrary notwithstanding, in no event shall the purchase price of a share of
Stock be less than the minimum price permitted under the rules and policies of
any national securities exchange on which the shares of Stock are listed.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           OPTION TERM.  The term of each Option shall be fixed by the
Committee, but no Option shall be exercisable more than ten years after the date
such Option is granted and in the case of an Incentive Option granted to an
Optionee who, at the time such Incentive Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, no
such Incentive Option shall be exercisable more than five years after the date
such Incentive Option is granted.
 
(c)           EXERCISABILITY.  Subject to Section 5(e) hereof, Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee.
 
(d)           METHOD OF EXERCISE.  Options to the extent then exercisable may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price, in cash, or by
check or such other instrument as may be acceptable to the Committee.  As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may be made at the election of the Optionee (i) in the form
of Stock owned by the Optionee (based on the Fair Market Value of the Stock on
the trading day before the Option is exercised) which is not the subject of any
pledge or security interest, (ii) in the form of shares of Stock withheld by the
Company from the shares of Stock otherwise to be received with such withheld
shares of Stock having a Fair Market Value on the date of exercise equal to the
exercise price of the Option, or (iii) by a combination of the foregoing,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any shares surrendered to the Company is at least equal to such
exercise price and except with respect to (ii) above, such method of payment
will not cause a disqualifying disposition of all or a portion of the Stock
received upon exercise of an Incentive Option. An Optionee shall have the right
to dividends and other rights of a stockholder with respect to shares of Stock
purchased upon exercise of an Option at such time as the Optionee (i) has given
written notice of exercise and has paid in full for such shares and (ii) has
satisfied such conditions that may be imposed by the Company with respect to the
withholding of taxes.
 
(e)           LIMIT ON VALUE OF INCENTIVE OPTION.  The aggregate Fair Market
Value, determined as of the date the Incentive Option is granted, of Stock for
which Incentive Options are exercisable for the first time by any Optionee
during any calendar year under the Plan (and/or any other stock option plans of
the Company or any Subsidiary) shall not exceed $100,000.
 
(f)           INCENTIVE OPTION SHARES.  A grant of an Incentive Option under
this Plan shall provide that (a) the Optionee shall be required as a condition
of the exercise to furnish to the Company any payroll (employment) tax required
to be withheld, and (b) if the Optionee makes a disposition, within the meaning
of Section 424(c) of the Code and regulations promulgated thereunder, of any
share or shares of Stock issued to him upon exercise of an Incentive Option
granted under the Plan within the two year period commencing on the day after
the date of the grant of such Incentive Option or within a one year period
commencing on the day after the date of transfer of the share or shares to him
pursuant to the exercise of such Incentive Option, he shall, within 10 days
after such disposition, notify the Company thereof and immediately deliver to
the Company any amount of United States federal, state and local income tax
withholding required by law.
 
6.           TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.
 
Stock Appreciation Rights shall granted with an exercise price that is not less
than 100% of the Fair Market Value (as defined in Section 5(a) herein) of a
share of Common Stock on the date the Stock Appreciation Right is granted and
shall be exercisable at such time or times and subject to such other terms and
conditions as shall be determined by the Committee.  Unless otherwise provided,
Stock Appreciation Rights shall become immediately exercisable and shall remain
exercisable until expiration, cancellation or termination of the award.  Such
rights may be exercised in whole or in part by giving written notice to the
Company.  Stock Appreciation Rights to the extent then exercisable may be
exercised for payment in cash, shares of Common Stock or a combination of both,
as the Committee shall deem desirable, equal to: (i) the excess of the Fair
Market Value as defined in Section 5(a) herein of a share of Common Stock on the
date of exercise over (ii) the exercise price of such Stock Appreciation Right.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           TERMS AND CONDITIONS OF RESTRICTED STOCK.
 
Restricted Stock may be granted under this Plan aside from, or in association
with, any other award and shall be subject to the following conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:
 
(a)           GRANTEE RIGHTS.  A Grantee shall have no rights to an award of
Restricted Stock unless and until Grantee accepts the award within the period
prescribed by the Committee and, if the Committee shall deem desirable, makes
payment to the Company in cash, or by check or such other instrument as may be
acceptable to the Committee.  After acceptance and issuance of a certificate or
certificates, as provided for below, the Grantee shall have the rights of a
stockholder with respect to Restricted Stock subject to the non-transferability
and forfeiture restrictions described in section 7(d) below.
 
(b)           ISSUANCE OF CERTIFICATES.  The Company shall issue in the
Grantee’s name a certificate or certificates for the shares of Common Stock
associated with the award promptly after the Grantee accepts such award.
 
 (c)           DELIVERY OF CERTIFICATES.  Unless otherwise provided, any
certificate or certificates issued evidencing shares of Restricted Stock shall
not be delivered to the Grantee until such shares are free of any restrictions
specified by the Committee at the time of grant.
 
(d)           FORFEITABILITY, NON-TRANSFERABILITY OF RESTRICTED STOCK.  Shares
of Restricted Stock are forfeitable until the terms of the Restricted Stock
grant have been satisfied.  Shares of Restricted Stock are not transferable
until the date on which the Committee has specified such restrictions has
lapsed.  Unless otherwise provided, distributions of additional shares or
property in the form of dividends or otherwise in respect of shares of
Restricted Stock shall be subject to the same restrictions as such shares of
Restricted Stock.
 
8.           OTHER EQUITY INCENTIVES OR STOCK BASED AWARDS.
 
The Committee may grant Equity Incentives (including the grant of unrestricted
shares) to such key persons, in such amounts and subject to such terms and
conditions, as the Committee shall in its discretion determine, subject to the
provisions of the Plan and the provisions set forth in Section 409A of the
Code.  Such awards may entail the transfer of actual shares of Common Stock to
Plan participants, or payment in cash or otherwise of amounts based on the value
of shares of Common Stock.
 
9.           TERM OF PLAN.
 
No Option, Stock Appreciation Rights, Restricted Stock or Equity Incentives
shall be granted pursuant to the Plan on the date which is ten years from the
effective date of the Plan, but Options, Stock Appreciation Rights or Equity
Incentives theretofore granted may extend beyond that date.
 
10.           CAPITAL CHANGE OF THE COMPANY.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or similar type of corporate restructuring affecting the Stock,
the Committee shall make an appropriate and equitable adjustment in the number
and kind of shares reserved for issuance under the Plan and in the number and
option price of shares subject to outstanding Options granted under the Plan, to
the end that after such event each Optionee’s proportionate interest shall be
maintained as immediately before the occurrence of such event. The Committee
shall, to the extent feasible, make such other adjustments as may be required
under the tax laws so that any Incentive Options previously granted shall not be
deemed modified within the meaning of Section 424(h) of the Code or Section 409A
of the Code.  Appropriate adjustments shall also be made in the case of
outstanding Stock Appreciation Rights and Restricted Stock granted under the
Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           PURCHASE FOR INVESTMENT.
 
Unless the Options, Stock Appreciation Rights, Restricted Stock or Equity
Incentives covered by the Plan have been registered under the Securities Act of
1933, as amended (the “Securities Act”), or the Company has determined that such
registration is unnecessary, each person exercising or receiving Options, Stock
Appreciation Rights, Restricted Stock or Equity Incentives under the Plan may be
required by the Company to give a representation in writing that he is acquiring
the securities (if issued) for his own account for investment and not with a
view to, or for sale in connection with, the distribution of any part thereof.


Should the Options, Stock Appreciation Rights, Restricted Stock or Equity
Incentives covered by the Plan have not been registered under the Securities Act
and the Plan fails to comply with any condition of Rule 701 of the Securities
Act, then throughout the term of any Options, Stock Appreciation Rights,
Restricted Stock, Equity Incentives or shares covered by the Plan covered by the
Plan, the Company shall make available to the holder of such Options, Stock
Appreciation Rights, Restricted Stock, Equity Incentives or shares, not later
than one hundred twenty (120) days after the close of each of the Company's
fiscal years during the term of such Options, Stock Appreciation Rights,
Restricted Stock, Equity Incentives or shares, financial statements of the
Company.
 
 12.           TAXES.
 
(a)           The Company may make such provisions as it may deem appropriate,
consistent with applicable law, in connection with any Options, Stock
Appreciation Rights, Restricted Stock or Equity Incentives granted under the
Plan with respect to the withholding of any taxes (including income or
employment taxes) or any other tax matters.
 
(b)           If any Grantee, in connection with the acquisition of Restricted
Stock, makes the election permitted under section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code section 83(b).
 
(c)           If any Grantee shall make any disposition of shares of Stock
issued pursuant to the exercise of an Incentive Option under the circumstances
described in section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
10 days hereof.
 
13.           EFFECTIVE DATE OF PLAN.
 
The Plan shall be effective on February 15 2011; provided, however, the Plan
must subsequently be approved by majority vote of the Company’s stockholders no
later than February 15, 2012, and further, that in the event certain Option
grants hereunder are intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code, the requirements as to
shareholder approval set forth in Section 162(m) of the Code are satisfied.
 
14.           AMENDMENT AND TERMINATION, SECTION 409A OF THE CODE.
 
The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Optionee or Grantee under any
Option, Stock Appreciation Right, Restricted Stock or Equity Incentive
theretofore granted without the Optionee or Grantee’s consent, and except that
no amendment shall be made which, without the approval of the stockholders of
the Company would:
 
(a)           materially increase the number of shares that may be issued under
the Plan, except as is provided in Section 10;
 
(b)           materially increase the benefits accruing to the Optionees or
Grantees under the Plan;
 
(c)           materially modify the requirements as to eligibility for
participation in the Plan;
 
(d)           decrease the exercise price of an Incentive Option to less than
100% of the Fair Market Value per share of Stock on the date of grant thereof or
the exercise price of a Nonqualified Option to less than 100% of the Fair Market
Value per share of Stock on the date of grant thereof; or
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           extend the term of any Option beyond that provided for in Section
5(b).
 
(f)           The Committee may amend the terms of any Option, Stock
Appreciation Right, Restricted Stock or Equity Incentive theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Optionee or Grantee without the Optionee or Grantee’s consent.  The
Committee may also substitute new Options, Stock Appreciation Rights or
Restricted Stock for previously granted Options, Stock Appreciation Rights or
Restricted Stock including options granted under other plans applicable to the
participant and previously granted Options having higher option prices, upon
such terms as the Committee may deem appropriate.
  
It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code and Treasury Regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules) and the Committee shall exercise its discretion in granting Options,
Stock Appreciation Rights or Restricted Stock hereunder (and the terms of such
grants), accordingly.  The Plan and any grant of an Option, Stock Appreciation
right or Restricted Stock hereunder may be amended from time to time (without,
in the case of an Award, the consent of the Participant) as may be necessary or
appropriate to comply with the Section 409A Rules.
 
15.           GOVERNMENT REGULATIONS.
 
The Plan, and the grant and exercise of Options, Stock Appreciation Rights,
Restricted Stock and Equity Incentives hereunder, and the obligation of the
Company to sell and deliver shares under such Options, Stock Appreciation
Rights, Restricted Stock and Equity Incentives shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.  The Committee shall have the authority to adopt
such modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiary may operate to assure the viability of the benefits from awards
granted to participants performing services in such countries and to meet the
objectives of the Plan.


16.           GENERAL PROVISIONS.
 
(a)           CERTIFICATES.  All certificates for shares of Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, or other
securities commission having jurisdiction, any applicable Federal or state
securities law, any stock exchange or interdealer quotation system upon which
the Stock is then listed or traded and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.
 
(b)           EMPLOYMENT MATTERS.  The adoption of the Plan shall not confer
upon any Optionee or Grantee of the Company or any Subsidiary any right to
continued employment or, in the case of an Optionee or Grantee who is a
director, continued service as a director, with the Company or a Subsidiary, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of any of its employees, the
service of any of its directors or the retention of any of its consultants or
advisors at any time.
 
(c)           LIMITATION OF LIABILITY.  No member of the Board or the Committee,
or any officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
 
(d)           REGISTRATION OF STOCK.  Notwithstanding any other provision in the
Plan, no Option may be exercised unless and until the Stock to be issued upon
the exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States.  The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine.  If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.
  
 
6

--------------------------------------------------------------------------------

 
 
(e)           NON TRANSFERABILITY.  Options and Stock Appreciation Rights
granted hereunder are not transferable and may be exercised solely by the
Optionee or Grantee during his lifetime or after his death by the person or
persons entitled thereto under his will or the laws of descent and
distribution.  The Committee, in its sole discretion, may permit a transfer of a
Nonqualified Option to (i) a trust for the benefit of the Optionee or (ii) a
member of the Optionee’s immediate family (or a trust for his or her
benefit).  Any attempt to transfer, assign, pledge or otherwise dispose of, or
to subject to execution, attachment or similar process, any Option or Stock
Appreciation Right contrary to the provisions hereof shall be void and
ineffective and shall give no right to the purported transferee.
 
(f)           NO RIGHTS AS A STOCKHOLDER.  No Optionee or Grantee (or other
person having the right to exercise such award) shall have any of the rights of
a stockholder of the Company with respect to shares subject to such award until
the issuance of a stock certificate to such person for such shares.  Except as
otherwise provided herein, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such stock certificate is issued.
 
(g)           TERMINATION BY DEATH.  Unless otherwise determined by the
Committee, if any Optionee or Grantee’s employment with or service to the
Company or any Subsidiary terminates by reason of death, the Option or Stock
Appreciation Right may thereafter be exercised, to the extent then exercisable
(or on such accelerated basis as the Committee shall determine at or after
grant), by the legal representative of the estate or by the legatee of the
Optionee or Grantee under the will of the Optionee or Grantee, for a period of
six  months after the date of such death or until the expiration of the stated
term of such Option or Stock Appreciation Right as provided under the Plan,
whichever period is shorter.
 
(h)           TERMINATION BY REASON OF DISABILITY.  Unless otherwise determined
by the Committee, if any Optionee or Grantee’s employment with or service to the
Company or any Subsidiary terminates by reason of total and permanent
disability, any Option or Stock Appreciation Right held by such Optionee or
Grantee may thereafter be exercised, to the extent it was exercisable at the
time of termination due to Disability (or on such accelerated basis as the
Committee shall determine at or after grant), for a period of six  months after
the date of such termination of employment or service or the expiration of the
stated term of such Option or Stock Appreciation Right as provided under the
Plan, whichever period is shorter.
 
(i)           TERMINATION BY REASON OF RETIREMENT.  Unless otherwise determined
by the Committee, if any Optionee or Grantee’s employment with or service to the
Company or any Subsidiary terminates by reason of Normal or Early Retirement (as
such terms are defined below), any Option or Stock Appreciation Right held by
such Optionee or Grantee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after 60
days after the date of such termination of employment or service or the
expiration of the stated term of such Option or Stock Appreciation Right,
whichever period is shorter; provided, however, that, if the Optionee or Grantee
dies within such 60-day period, any unexercised Option or Stock Appreciation
Right held by such Optionee or Grantee shall thereafter be exercisable, to the
extent to which it was exercisable at the time of death, for a period of one
year after the date of such death or for the stated term of such Option or Stock
Appreciation Right, whichever period is shorter.
 
For purposes of this paragraph (i), “Normal Retirement” shall mean retirement
from active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan, age 65, and “Early Retirement” shall mean retirement
from active employment with the Company or any Subsidiary pursuant to the early
retirement provisions of the applicable Company or Subsidiary pension plan or if
no such pension plan, age 55.
  
(j)           OTHER TERMINATION.  Unless otherwise determined by the Committee,
if any Optionee or Grantee’s employment with or service to the Company or any
Subsidiary terminates for any reason other than death, Disability or Normal or
Early Retirement, the Option or Stock Appreciation Right shall thereupon
terminate, except that the portion of any Option or Stock Appreciation Right
that was exercisable on the date of such termination of employment or service
may be exercised for the lesser of 30 days after the date of termination or the
balance of such Option or Stock Appreciation Right’s term if the Optionee or
Grantee’s employment or service with the Company or any Subsidiary is terminated
by the Company or such Subsidiary without cause or for good reason by the
Optionee or Grantee (the determination as to whether termination was for cause
or for good reason to be made by the Committee). The transfer of an Optionee or
Grantee from the employ of or service to the Company to the employ of or service
to a Subsidiary, or vice versa, or from one Subsidiary to another, shall not be
deemed to constitute a termination of employment or service for purposes of the
Plan.
 

  COSINE COMMUNICATIONS, INC.       February 15, 2011